DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 11, 13 are pending.  Claims 8-10, 12 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi et al (PGPUB 2016/0179554), and further in view of Amberg et al (US 9,574,671).

Regarding Claim 1:
Khosravi teaches an electronic device comprising: 
a receiver configured to receive position-dependent information, the position-dependent information being information depending on a position of the electronic device (abstract, system to initialize a platform; boot loader manager prevents operating system loading in response to power-on condition; context manager retrieves first context information associated with the platform; policy manager identifies first operating system based on first context information and authorizes boot loader manager to load first operating system; paragraph 21, context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.)); 
a storage in which a table is stored, the table managing the position-dependent information received by the receiver and authentication information used by a user to log in to the electronic device while correlating the position-dependent information and the authentication information to each other (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context); and 
a controller that performs operating environment setting of the electronic device (paragraph 31, any of the example platform power change monitor 202, the example boot loader manager 204, the example authentication input manager 206, the example context manager 208, the example policy manager 210, the example disk privilege manager 212, the example boot loader 106, the example file system manager 108, the example platform policy storage 118 and/or, more generally, the example privilege engine 116 of FIGS. 1 and 2 could be implemented by one or more analog or digital circuit(s), logic circuits, or programmable processor(s)), 
wherein the controller 
compares the position-dependent information received in predetermined timing by the receiver with the position-dependent information corresponding to the authentication information about the user who is currently logged in to the electronic device in pieces of position-dependent information managed by the table (paragraph 38, platform profile table identifies one or more configurations of the platform based on one or more environmental conditions; based on corresponding environmental conditions detected by the example context manager and successful authentication as determined by the example authentication input manager, the example boot loader manager instructs the example boot loader to load a corresponding OS image; additionally, the example platform profile table identifies one or more configurations for platform storage to be applied to the example platform based on the environmental context; paragraph 21, platform is powered on and context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.); predetermined timing of receiving position-dependent information is therefore when system is powered on), and 
changes the operating environment setting of the electronic device according to a comparison result (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition), wherein when the table manages three pieces of position-dependent information for each user (paragraph 22, Fig. 3, profile table manages one or more fields dependent on position; therefore, for some table configurations, the table will manage three pieces of position-dependent information), the controller determines whether a number of match between the three pieces of position-dependent information received in the predetermined timing and the authentication information about the user who is currently logged in to the electronic device in the pieces of position-dependent information managed by the table is greater than or equal to a value (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition; paragraph 38, platform profile table identifies one or more configurations of the platform based on one or more environmental conditions; based on corresponding environmental conditions detected by the example context manager (e.g. SSID-based location context) and successful authentication as determined by the example authentication input manager (e.g. authentication information about the currently logged in user), the example boot loader manager instructs the example boot loader to load a corresponding OS image; additionally, the example platform profile table identifies one or more configurations for platform storage to be applied to the example platform based on the environmental context), and 
changes the operating environment setting of the electronic device according to a result of the determination (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition), 
wherein the position-dependent information is identification information about an access point having a predetermined radio communication system (paragraph 21, Fig. 3, context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.)),  
wherein the identification information about the access point is Service Set Identifiers (paragraph 21, Fig. 3, SSID), and 
wherein the predetermined timing is a time during a starting of the electronic device (paragraph 21, context manager detects SSID when platform is powered-on).
Khosravi does not explicitly teach wherein the controller determines whether a number of match between the three pieces of position-dependent information is greater than or equal to two.
However, Amberg teaches the concept wherein a controller determines whether a number of match between three pieces of position-dependent information is greater than or equal to two (abstract, method of dynamically updating presence capabilities and identity information based on environmental conditions; col 7 line 11-24, criteria can be used to monitor the movement of the user’s mobile device as the user moves from one location to another, and update presence status automatically; col 7 line 40-60, mobile device includes location table in memory to store mapping between SSIDs of local devices (e.g. Blue Tooth) and corresponding location; col 11 line 1-16, one or more change triggers could also have a pre-defined order of execution; a change trigger may be defined to take place after a telecommunication network is detected in a building followed by the detection of a WiFi network in a floor in the building and then a Bluetooth device in a particular room on the floor; in another example, a change trigger may be defined to take place after three Bluetooth devices, ‘Building_Gate_1’, ‘Building_Gate_2’, and ‘Building_Gate_3’, are encountered in a particular order; if these three devices are encountered in one order, a change trigger for entering the building may be invoked; therefore, in the example, the number of matches of position-dependent information must be greater than or equal to two in order to trigger a change; col 11 line 17-27, upon successful triggering of all rules contained in the corresponding change trigger rule set in the pre-defined order, the process thread checks for the currently active profile on the mobile device 102, and if necessary, changes the active profile as defined in the change trigger rule set; the active profile may contain instructions for at least one of (1) updating the presence update database 110 (step 312); (2) setting the mode of the mobile device (step 314); (3) configuring the communication preferences (step 316) and (4) configuring preferences for applications on the mobile device (step 318)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple location match settings of Amberg with the position-dependent operating environment setting teachings of Khosravi, in order to incorporate finer control over parameters which trigger environment settings of a device, to account for situations where basing the changes on a single detected device SSID would not provide sufficient location precision to implement security or presence features which were intended to be used in a specific location.  For example, use of proximity to a single wifi device could allow access to someone who is outside the walls 

Regarding Claim 2:
Khosravi in view of Amberg teaches the electronic device according to claim 1.  In addition, Khosravi teaches wherein the operating environment setting performed by the controller includes setting of a function usable by the user who is currently logged in to the electronic device (paragraph 21, the platform profile may cause the platform 102 to load an alternate OS image having fewer enterprise-level privileges when the SSID associated with the user's home is detected during boot).

Regarding Claim 4:
Khosravi in view of Amberg teaches the electronic device according to claim 1.  In addition, Khosravi teaches wherein the table manages all the pieces of position-dependent information (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context), which are received since the user logs in to the electronic device until the user logs out from the electronic device (paragraph 30, the privilege engine 116 checks environmental conditions of the platform 102 on a periodic, aperiodic, scheduled and/or manual basis to determine whether a previously detected/connected SSID has changed; in response to the example context manager 208 detecting that an updated SSID proximate to the platform 102 is associated with a relatively lower privilege (as determined by the example platform profile table 300), the example policy manager 210 determines that current privileges of the platform 102 should be revoked; the example boot loader manager 204 instructs the example boot loader 106 to load a new OS image having the relatively lower privilege level (e.g., a cloud OS), and the example disk privilege manager 212 instructs the example file system manager 108 to disable platform access to one or more volumes of the storage 112; the privilege engine 116 saves the complete user state of the platform 102 in memory and/or in storage 112 before revoking the access privileges; the user of the example platform 102 may re-establish the relatively higher privileges of the platform 102 if proper authentication credentials are subsequently provided, as described above).

Regarding Claim 5:
Khosravi in view of Amberg teaches the electronic device according to claim 1.  In addition, Khosravi teaches wherein the table manages the position-dependent information received on a predetermined day (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context; paragraph 21, context manager detects SSID when platform is powered-on; paragraph 30, the privilege engine 116 checks environmental conditions of the platform 102 on a scheduled basis (i.e. predetermined time/day) to determine whether a previously detected/connected SSID has changed).

Regarding Claim 6:
Khosravi in view of Amberg teaches the electronic device according to claim 4.  In addition, Khosravi teaches wherein the table further manages the received position-dependent information in each predetermined time period (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context; paragraph 21, context manager detects SSID when platform is powered-on).

Regarding Claim 7:
Khosravi in view of Amberg teaches the electronic device according to claim 1.  In addition, Khosravi teaches wherein the table manages the position-dependent information received at a predetermined time point (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context; paragraph 21, context manager detects SSID when platform is powered-on; paragraph 30, the privilege engine 116 checks environmental conditions of the platform 102 on a periodic, aperiodic, scheduled and/or manual basis to determine whether a previously detected/connected SSID has changed).

Regarding Claim 11:
Khosravi in view of Amberg teaches the electronic device according to claim 1.  In addition, Khosravi teaches wherein, in addition to the determination result, the controller further determines whether the three pieces of position-dependent information received in the predetermined timing include the position-dependent information about a connectable access point, and changes the operating environment setting of the electronic device according to determination results (paragraph 21, context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.); paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context).

Regarding Claim 13:
Khosravi teaches an electronic device comprising: 
a receiver configured to receive position-dependent information, the position-dependent information being information depending on a position of the electronic device (abstract, system to initialize a platform; boot loader manager prevents operating system loading in response to power-on condition; context manager retrieves first context information associated with the platform; policy manager identifies first operating system based on first context information and authorizes boot loader manager to load first operating system; paragraph 21, context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.)); 
a storage in which a table is stored, the table managing the position-dependent information received by the receiver and authentication information used by a user to log in to the electronic device while correlating the position-dependent information and the authentication information to each other (paragraph 22, 26, Fig. 3, platform profile table 300 stored in platform policy storage 118; table includes SSID column (i.e. position-dependent information) and post hibernate/sleep column which lists required user authentication information to be provided for the particular detected SSID location context); and 
a controller that performs operating environment setting of the electronic device (paragraph 31, any of the example platform power change monitor 202, the example boot loader manager 204, the example authentication input manager 206, the example context manager 208, the example policy manager 210, the example disk privilege manager 212, the example boot loader 106, the example file system manager 108, the example platform policy storage 118 and/or, more generally, the example privilege engine 116 of FIGS. 1 and 2 could be implemented by one or more analog or digital circuit(s), logic circuits, or programmable processor(s)), 
wherein the controller 
compares the position-dependent information received in predetermined timing by the receiver with the position-dependent information corresponding to the authentication information about the user who is currently logged in to the electronic device in pieces of position-dependent information managed by the table (paragraph 38, platform profile table identifies one or more configurations of the platform based on one or more environmental conditions; based on corresponding environmental conditions detected by the example context manager and successful authentication as determined by the example authentication input manager, the example boot loader manager instructs the example boot loader to load a corresponding OS image; additionally, the example platform profile table identifies one or more configurations for platform storage to be applied to the example platform based on the environmental context; paragraph 21, platform is powered on and context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.); predetermined timing of receiving position-dependent information is therefore when system is powered on), and 
changes the operating environment setting of the electronic device according to a comparison result (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition), wherein when the table manages at least three pieces of position-dependent information for each user (paragraph 22, Fig. 3, profile table manages one or more fields dependent on position; therefore, for some table configurations, the table will manage at least three pieces of position-dependent information), the controller determines whether a number of match between the at least three pieces of position-dependent information received in the predetermined timing and the authentication information about the user who is currently logged in to the electronic device in the pieces of position-dependent information managed by the table is greater than or equal to a value (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition; paragraph 38, platform profile table identifies one or more configurations of the platform based on one or more environmental conditions; based on corresponding environmental conditions detected by the example context manager (e.g. SSID-based location context) and successful authentication as determined by the example authentication input manager (e.g. authentication information about the currently logged in user), the example boot loader manager instructs the example boot loader to load a corresponding OS image; additionally, the example platform profile table identifies one or more configurations for platform storage to be applied to the example platform based on the environmental context), and 
changes the operating environment setting of the electronic device according to a result of the determination (paragraph 22, policy manager 210 performs one or more comparisons of retrieved context information with one or more fields of the example platform profile table 300 to determine (a) which OS to load and (b) a corresponding storage (disk) privilege condition), 
wherein the position-dependent information is identification information about an access point having a predetermined radio communication system (paragraph 21, Fig. 3, context manager 208 detects a service set identifier (SSID) associated with an authorized enterprise network associated with a user of the platform 102 (e.g., an SSID known to be located in an office, laboratory, etc.)),  
(paragraph 21, Fig. 3, SSID), and 
wherein the predetermined timing is a time during a starting of the electronic device (paragraph 21, context manager detects SSID when platform is powered-on).
Khosravi does not explicitly teach wherein the controller determines whether a number of match between the three pieces of position-dependent information is greater than or equal to two.
However, Amberg teaches the concept wherein a controller determines whether a number of match between three pieces of position-dependent information is greater than or equal to two (abstract, method of dynamically updating presence capabilities and identity information based on environmental conditions; col 7 line 11-24, criteria can be used to monitor the movement of the user’s mobile device as the user moves from one location to another, and update presence status automatically; col 7 line 40-60, mobile device includes location table in memory to store mapping between SSIDs of local devices (e.g. Blue Tooth) and corresponding location; col 11 line 1-16, one or more change triggers could also have a pre-defined order of execution; a change trigger may be defined to take place after a telecommunication network is detected in a building followed by the detection of a WiFi network in a floor in the building and then a Bluetooth device in a particular room on the floor; in another example, a change trigger may be defined to take place after three Bluetooth devices, ‘Building_Gate_1’, ‘Building_Gate_2’, and ‘Building_Gate_3’, are encountered in a particular order; if these three devices are encountered in one order, a change trigger for entering the building may be invoked; therefore, in the example, the number of matches of position-dependent information must be greater than or equal to two in order to trigger a change; col 11 line 17-27, upon successful triggering of all rules contained in the corresponding change trigger rule set in the pre-defined order, the process thread checks for the currently active profile on the mobile device 102, and if necessary, changes the active profile as defined in the change trigger rule set; the active profile may contain instructions for at least one of (1) updating the presence update database 110 (step 312); (2) setting the mode of the mobile device (step 314); (3) configuring the communication preferences (step 316) and (4) configuring preferences for applications on the mobile device (step 318)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple location match settings of Amberg with the position-dependent operating environment setting teachings of Khosravi, in order to incorporate finer control over parameters which trigger environment settings of a device, to account for situations where basing the changes on a single detected device SSID would not provide sufficient location precision to implement security or presence features which were intended to be used in a specific location.  For example, use of proximity to a single wifi device could allow access to someone who is outside the walls of the facility, and thereby able to manipulate a stolen device, whereas proximity to two wifi devices would only be possible inside of the facility.  Incorporating the teachings of Khosravi therefore improves the security environment.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi in view of Amberg, and further in view of Sanjeev (PGPUB 2011/0252464).

Regarding Claim 3:
Khosravi in view of Amberg teaches the electronic device according to claim 1.
Neither Khosravi nor Amberg explicitly teaches the device further comprising a display wherein the operating environment setting performed by the controller includes setting of an element displayed on the display.
However, Sanjeev teaches the concept of a device comprising a display wherein an operating environment setting performed by a controller includes setting of an element displayed on the display (abstract, mobile devices provide security based on geographic location; mobile device may automatically check its current location against geographic information as to the location(s) in which it is permitted to operate; paragraph 36, warnings, such as that the device is outside its permitted area of operation and therefore not accessible by the user may be provided as visual warnings on the display and/or as audible warnings via the speaker).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the displayed location warning teachings of Sanjeev with the location-based authentication and environment setting teachings of Khosravi in view of Amberg, in order to provide diagnostic information to a user that authentication failure or restrictions were in place, allowing said user to mitigate the problem by returning to a usable location or requesting a waiver or similar correction procedure.

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 102/103:
Applicant’s arguments, pages 6-7, consist of the mere assertion that Khosravi and Sanjeev fail to teach that “a number of match between the three pieces of position-dependent information received in the predetermined timing and the authentication information about the user who is currently logged in to the electronic device in the pieces of position-dependent information managed by the table is greater than or equal to two”, as required by claims 1 and 13.  However, a new ground(s) for rejection is provided above which does teach this subject matter, as added by amendment.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491